DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 13, and 50-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11, and 49 of copending Application No. 16/331,259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass the instantly claimed invention.  Note that upon allowance of the copending claims, this rejection will no longer be provisional.  It should be further noted that claims 12 and 52 are not rejected in view of prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented…yet.  

Claims 1, 3-5, 9, 10, 12, 13, and 50-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/418,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending activation process encompasses or otherwise substantially overlaps the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
For example, said limitation excluding Al from the catalyst effectively excludes the presence of aluminum oxide.  It is noted that page 3, lines 32-36 of the Specification, lists Al as one of the possible metals in the metal oxide catalyst.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 3-10, 13, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigor’evna et al (RU 2431524).  
Regarding claims 1, 9, and 10, Grigor’evna teaches fluorination catalysts comprising 80-95 wt% chromium oxide (chromia) (abstract).  It is noted that none of Ni, Pd, Al, or Pt are required components of said catalyst (abstract).  Regarding the total pore volume of instant claim 1, Grigor’evna teaches a pore volume of at least 0.3 cm2/g (abstract).  Regarding the average pore diameter of claims 1 and 3-5, Grigor’evna teaches a single-mode distribution of pore sizes in the range of 200-500 angstroms 
    PNG
    media_image1.png
    18
    88
    media_image1.png
    Greyscale
).  The overlapping ranges constitute prima facie obviousness.  
Regarding claims 6 and 7, Grigor’evna teaches that the catalyst powder is pelletized with the additional of a carbon-containing compound, such as graphite (paragraph bridging pages 4 and 5 of the English translation).  
Regarding claim 8, Grigor’evna does not expressly limit the longest dimension of the pellets.  However, Grigor’evna does teach that the diameter of the pellets may be from 3-10 mm (page 5 of English translation, first full paragraph).  Technically, if the height of the cylinder is less than or equal to the diameter, the diameter would itself would represent the longest dimension, thus satisfying the requirement of instant claim 8.  In the alternative, if the height of the cylinder were greater than the diameter, there would be a theoretical range stating that the longest dimension of the pellets of Grigor’evna is greater than 3-10 mm, thus overlapping the instantly set forth longest dimension.  As such, the implicit teachings of Grigor’evna have been shown to reasonably encompass the limitations of instant claim 8.  Regardless, and absent a showing of unexpected results, the selection of a suitable size for the pellets is 
Claim 13 requires that the catalyst is unused, and claim 50 requires that the catalyst is fluorinated.  Said claims will be addressed together, insomuch as the catalyst, prior to its intended use, will of course be considered “unused,” thus satisfying claim 13.  Once used for fluorination reactions, the catalyst will have become fluorinated, thus satisfying claim 50.  It is further noted that the catalyst may be “unused” in a hydrocarbon fluorination reaction yet still be in a fluorinated state.  Claim 7 of Grigor’evna requires that the catalyst is fluorinated prior to being used in such a fluorination reaction.  The product of this step would thus be considered to simultaneously satisfy instant claims 13 and 50.  
Regarding claim 51, Grigor’evna teaches that the additional metal components in the catalyst may comprise Fe, Co, Mg, and mixtures thereof (abstract).  

Response to Arguments
Applicant’s arguments filed February 25, 2022 with respect to claims 12 and 52 are persuasive.  The prior art rejection over claim 12 is withdrawn.  Note that claims 12 and 52 are currently subject to a provisional (for now, as the copending claims have been allowed) non-statutory double patenting rejection.  
Applicant's arguments filed February 25, 2022, specifically those with respect to the prior art rejections that have been maintained, have been fully considered but they are not persuasive.  Applicant essentially argues that because the instant claims positively exclude the presence of Ni, Pd, Al, and Pt, and Grigor’evna optionally allows all they contain, and are not to be limited to examples and preferred embodiments (MPEP 2123 I. and II.).  In addition, Applicant has failed to show that the claimed catalysts exhibit unexpected and significant results over otherwise identical Ni/Pd/Al/and/or Pt-containing catalysts.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732